Citation Nr: 9902875	
Decision Date: 01/29/99    Archive Date: 02/04/99

DOCKET NO.  94-39 685	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for a left knee 
disorder on a direct basis and as secondary to a service-
connected right knee disorder.

3.  Entitlement to service connection for a low back disorder 
on a direct basis and as secondary to a service-connected 
right knee disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P.M. DiLorenzo, Counsel


INTRODUCTION

The veteran served on active duty from April 1990 to January 
1992.  

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a December 1992 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana, which denied the above-noted claims.

The case was previously before the Board in October 1996, 
when it was remanded for additional records, examination of 
the veteran, clarification of the veterans desire for a 
personal hearing, and further adjudication.  The requested 
development has been completed to the extent necessary. 


FINDINGS OF FACT

1.  No medical evidence has been presented or secured to 
render plausible a claim that any current hearing loss or low 
back disorders are the result of a disease or injury incurred 
in service.

2.  No medical evidence has been presented or secured 
establishing a relationship between the service-connected 
right knee disorder and any low back disorder(s).

3.  A left knee anterior cruciate ligament tear 
(posterolateral fibers) with medial joint line narrowing and 
beginning osteophytes, status post left anterior cruciate 
ligament reconstruction with bone-patellar-bone autograft, is 
the result of injury during service, in January 1991.  




CONCLUSIONS OF LAW

1.  The claims for service connection for hearing loss and a 
low back disorder on a direct basis are not well grounded, 
and there is no statutory duty to assist the veteran in 
developing facts pertinent to these claims.  38 U.S.C.A. 
§ 5107(a) (West 1991).

2.  The claim for service connection for low back disorders 
as secondary to a service-connected right knee disorder is 
not well grounded and there is no statutory duty to assist 
the veteran in developing facts pertinent to these claims.  
38 U.S.C.A. § 5107(a) (West 1991).

3.  A left knee anterior cruciate ligament tear 
(posterolateral fibers) with medial joint line narrowing and 
beginning osteophytes, status post left anterior cruciate 
ligament reconstruction with bone-patellar-bone autograft, 
was incurred in active wartime service.  38 U.S.C.A. 
§§ 101(16), 1110 (West 1991); 38 C.F.R. § 3.303 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board denies service connection for a hearing loss and 
back disorder and grants service connection for a left knee 
disorder: A left knee anterior cruciate ligament tear 
(posterolateral fibers) with medial joint line narrowing and 
beginning osteophytes, status post left anterior cruciate 
ligament reconstruction with bone-patellar-bone autograft.  

Factual background

The veteran maintains that he has current low back and left 
knee disorders that had their onset during active service as 
a result of falling from a ladder.  In the alternative, the 
veteran alleges that his service-connected right knee 
disorder caused his current left knee and low back disorders.  
He further maintains that he currently suffers from bilateral 
hearing loss due to service in the engine room.  

The veterans service medical records disclose that on 
entrance examination in May 1989, there were no complaints or 
objective findings pertaining to the lumbar spine. However, 
in April 1990 he reported that he had previously been 
hospitalized for a back injury incurred in an automobile 
accident.  He complained of back problems and stated that he 
was last treated by a doctor in 1989.  He stated that the 
doctor told him there was something wrong with his spine.  
He also reported that he had taken medication.  No objective 
medical findings or diagnoses were rendered.

In January 1991, the veteran sought treatment after falling 
from a ladder.  His right knee reportedly made a popping 
sound and gave way.  There were no complaints or objective 
findings concerning the left knee or low back at that time.  

A February 1991 medical board report specified that physical 
examination was unremarkable except for the right knee.  

On Medical Board evaluation in September 1991, stated that 
the veteran was experiencing bilateral knee pain, much 
greater on the right than the left.  He stated that he 
injured his right knee when he fell down stairs while aboard 
ship in January 1991.  Pertinent diagnoses included right 
anterior cruciate ligament insufficiency, medial meniscus 
tear, and lateral meniscus tear of the right knee.  There 
were no left knee or back findings or diagnoses.  

Following his separation from service, the veteran was 
afforded a VA general medical examination in June 1992.  He 
reported experiencing knee pain, low back pain for one month 
and hearing loss for one year.  The doctor reported normal 
ears.  There were no back findings or diagnoses.  The doctor 
did report slight pain of the left knee.  

Also associated with the claims folder are VA treatment 
records of the veteran.  On examination in December 1992, he 
complained of pain in his knees.  He also gave a history of 
low back pain since January 1991.  The examiner noted 
tenderness of both knees and slight tenderness in the middle 
and low back.  An x-ray of the spine was negative.  An x-ray 
of the left knee was interpreted as normal variant.  The 
examiners impression was muscle pain in the back.  

In March 1993, the veteran complained of low back pain and 
bilateral knee pain since his January 1991 injury.  The 
examiner noted mild tenderness in the right paraspinous area.  
There were also findings of left knee tenderness.  Anterior 
medial rotary instability was 2+ for the right knee and 1+ 
for the left knee.  

In June 1993, the veteran gave a history of low back pain for 
two years intermittently possibly related to knee(s) 
pathology and associated stress.

In November 1993, the veteran underwent a left knee 
arthroscopy with debridement of torn fibers at the VA Medical 
Center (VAMC) in New Orleans, Louisiana.  He was diagnosed as 
having a left anterior cruciate ligament tear (posterolateral 
fibers).  

On VA joints examination in November 1994, the veteran stated 
that he injured his left knee during service in 1991.  He 
reportedly had knee pain since that time.  The examiner 
diagnosed degenerative joint disease of the knees with 
anterior cruciate laxity.

Pursuant to the Boards October 1996 remand, in November 1996 
the RO wrote to the veteran at his most recent address of 
record and requested that he clarify whether or not desired a 
personal hearing at the RO.  The RO further requested that he 
provide the names and addresses of all health care providers 
that treated him for any low back injury, i.e., as the result 
of an automobile accident, prior to active service, and the 
names and addresses of all health care providers that treated 
him for any left knee disorder, low back disorder and hearing 
loss since his discharge from service.  The veteran did not 
respond.

The RO also requested the veterans treatment records from 
the VAMC in New Orleans, Louisiana, including, a report of 
audiological evaluation conducted in June 1993.  These 
records showed continued treatment for a left knee disorder.  
The veteran was seen in the audiology clinic in June 1993.  A 
copy of the actual audiological evaluation was not included 
in the records; however, the examiner diagnosed the veteran 
as having high/normal primarily sensorineural mild hearing 
loss.  The veteran sought treatment for back and neck pain 
following a car accident in September 1994.  The examiner 
diagnosed whiplash, or muskulos. pain.  In November 1996, 
the veteran underwent left anterior cruciate ligament 
reconstruction with bone-patellar-bone autograft.  He stated 
that he had left knee symptomatology since his inservice 
injury in 1991.

The RO scheduled the veteran for VA examinations in February 
1997 and May 1998.  He failed to report for each examination; 
however, he stated that he had not been given proper notice 
of the examinations and requested that he be rescheduled.  
This was not accomplished.


Legal analysis    

Service connection may be established for a current 
disability based on different legal theories of entitlement.  
Direct service connection may be established by showing 
that a disease or injury had its onset in service or by 
showing that a current disability is a result of a disease or 
injury that was incurred in service.  38 U.S.C.A. §§ 1110, 
1131 (West 1991); 38 C.F.R. §§ 3.303, 3.304 (1998).  In 
general, establishing direct service connection for a 
disability requires the existence of a current disability and 
a relationship or connection between that disability and a 
disease contracted or an injury sustained during active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. 
§§ 3.303, 3.304 (1998); Cuevas v. Principi, 3 Vet. App. 542, 
548 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992). For purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the above 
frequencies are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385 (1998).  

Service connection may be established for a current 
disability on the basis of a presumption under the law 
that certain chronic diseases manifesting themselves to a 
certain degree within a certain time after service must have 
had their onset in service.  38 U.S.C.A. §§ 1110, 1112, 1137 
(West 1991 & Supp. 1998); 38 C.F.R. §§ 3.303, 3.304, 3.307, 
3.309(a) (1998).  Service connection for sensorineural 
hearing loss and arthritis may be established based on a 
legal presumption by showing that either disability 
manifested itself to a degree of 10 percent or more within 
one year from the date of separation from service.  
38 U.S.C.A. § 1112 (West 1991 & Supp. 1998); 38 C.F.R. 
§§ 3.307, 3.309 (1998).  It is appropriate to consider high 
frequency sensorineural hearing loss an organic disease of 
the nervous system and, therefore, a presumptive disability.  
See Memorandum, Characterization of High Frequency 
Sensorineural Hearing Loss, Under Secretary for Health, 
October 4, 1995; 38 C.F.R. § 3.309(a) (1998).

Service connection may also be established for a current 
disability on a secondary basis.  38 U.S.C.A. §§ 1110, 
1131 (West 1991); 38 C.F.R. §§ 3.303, 3.304(a), (b), (c), 
3.310(a) (1998).  Service connection may be established on a 
secondary basis for a disability which is shown to be 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (1998).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
caused by or (b) aggravated by a service-connected 
disability.  38 C.F.R. § 3.310(a) (1998); Allen v. Brown, 
7 Vet. App. 439 (1995) (en banc), reconciling, Leopoldo v. 
Brown, 4 Vet. App. 216 (1993), and Tobin v. Derwinski, 2 Vet. 
App. 34 (1991).  

The first responsibility of a person seeking entitlement to 
VA benefits is to state a well-grounded claim.  38 U.S.C.A. 
§ 5107(a) (West 1991).  Establishing a well-grounded claim 
for service connection for a particular disability requires 
more than an allegation that the disability is service 
connected; it requires evidence relevant to the requirements 
for service connection and of sufficient weight to make the 
claim plausible, i.e., meritorious on its own or capable of 
substantiation.  See Tirpak v. Derwinski, 2 Vet. App. 609, 
610 (1992); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  
The kind of evidence needed to make a claim well grounded 
depends upon the types of issues presented by a claim.  
Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).  For some 
factual issues, competent lay evidence may be sufficient.  
However, where the claim involves issues of medical fact, 
such as medical causation or medical diagnoses, competent 
medical evidence is required.  Id. at 93.

A well-grounded claim for direct service connection generally 
requires (1) medical evidence of a current disability; (2) 
medical or, in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed 
in-service disease or injury and the present disease or 
injury.  See Epps v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 
1997); Caluza v. Brown, 7 Vet. App. 498, 504-06 (1995).  The 
United States Court of Veterans Appeals (the Court) has held 
that the second and third Caluza elements can also be 
satisfied under 38 C.F.R. § 3.303(b) by (a) evidence that a 
condition was noted during service or during an 
applicable presumption period; (b) evidence showing 
post-service continuity of symptomatology; and (c) medical 
or, in certain circumstances, lay evidence of a nexus between 
the present disability and the post-service symptomatology.  
See 38 C.F.R. § 3.303(b); see also Brewer v. West, 11 Vet. 
App. 228, 231 (1998); Savage v. Gober, 10 Vet. App. 488, 495-
97 (1997).

Alternatively, under 38 C.F.R. § 3.303(b), service connection 
may be awarded for a chronic condition when: (1) a 
chronic disease manifests itself and is identified as such in 
service (or within the presumption period under 38 C.F.R. 
§ 3.307) and the veteran presently has the same condition; or 
(2) a disease manifests itself during service (or during the 
presumptive period), but is not identified until later, and 
there is a showing of continuity of related symptomatology 
after discharge, and medical evidence relates that 
symptomatology to the veterans present condition.  Savage, 
10 Vet. App. at 495-98. 

To establish a well-grounded claim for service connection for 
a disorder on a secondary basis, in addition to the providing 
evidence of the existence of a current disability, the 
veteran must present medical evidence to render plausible a 
connection or relationship between the service-connected 
disorder and the new disorder.  Jones v. Brown, 7 Vet. App. 
134, 137 (1994).

For purposes of determining whether a claim is well grounded, 
the evidence is generally presumed to be credible.  See 
Robinette v. Brown, 8 Vet. App. 69, 75-76 (1995), citing King 
v. Brown, 5 Vet. App. 19, 21 (1993).

Back disorder and Hearing Loss

With regard to a current diagnoses of low back and hearing 
loss disorders, the Board finds that the medical evidence is 
unclear.  Without a copy of the actual June 1993 VA 
audiological evaluation, the Board is unable to determine 
whether or not the veteran has a current hearing disability 
by VA standards, despite the examiners diagnosis of hearing 
loss.  See 38 C.F.R. § 3.385 (1998).  Moreover, while there 
have been objective findings of low back symptomatology, 
i.e., mild tenderness in the right paraspinous area, a low 
back disorder has not been diagnosed.  A x-ray of the 
lumbosacral spine was negative in December 1992.  Pain alone 
is not a disability.  Regardless, ambiguous medical evidence 
of a current diagnosis should not prevent a claim from being 
established as well grounded, but rather such conflicts 
should be resolved or reconciled when the claim is considered 
on the merits.

The veterans service medical records are negative for any 
objective findings of low back or hearing loss disorders.  
However, he stated that he injured his low back when he fell 
from a ladder in January 1991.  He further stated that he was 
exposed to noise during service while working in the engine 
room.  Therefore, the Board finds that there is sufficient 
lay evidence of incurrence of a disease/injury during 
service, and the second element of a well-grounded claim for 
service connection on a direct basis has been satisfied.  

However, the veteran has not satisfied the third element of a 
well-grounded claim for service connection on a direct basis.  
He has reported having low back and hearing loss 
symptomatology since active service, and these complaints 
have been documented in his treatment records.  Presuming 
this history to be credible for the purpose of establishing a 
well-grounded claim, there is still no medical evidence of 
record of a nexus between the present disability(ies) and the 
post-service symptomatology.  Savage, 10 Vet. App. at 497 
(holding that veterans own testimony that he sustained a 
back injury in service, walked with a limp ever since, and 
received heat treatments over the years is presumed credible 
for the purpose of establishing a well grounded claim because 
it is not inherently incredible or beyond the competence of a 
lay person to observe and continuity of symptomatology had 
therefore been established even if the record did not contain 
service medical records showing treatment in service for a 
back problem); see Holbrook v. Brown, 8 Vet. App. 91, 92 
(1995) (per curiam order noting Boards fundamental authority 
to decide a claim in the alternative).  Medical expertise is 
required to relate the present disability(ies) etiologically 
to the veterans post-service symptoms.  However, there are 
no medical opinions contained in any of the veterans post-
service medical records relating his current disability(ies) 
to any inservice finding or event or to the post-service 
symptomatology. 

Although the veteran may have continuously experienced low 
back and hearing loss symptomatology since active service, 
there is no medical evidence in the record at all tending to 
show that there were underlying chronic disability(ies) which 
caused the symptoms in service and that that underlying 
disability(ies) also has caused all the intermittent 
complaints of symptomatology experienced since service.  
Similarly, there is no medical evidence tending to show that 
the symptoms in service represented chronic low back and 
hearing loss disabilities rather than acute and transitory 
conditions.  While the veteran has ascribed his current 
disability(ies) to active service, his statements do not 
constitute competent medical evidence.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

Because no medical evidence has been presented or secured to 
render plausible a claim that any current low back or hearing 
loss disorders diagnosed after service had their onset in 
service or are the result of, or related to, any disease 
contracted or injury sustained in active military service, 
the Board concludes that these claims for service connection 
on a direct basis are not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).

With respect to service connection on a secondary basis, the 
record lacks evidence of a relationship between any current 
low back disorders and the veterans service-connected right 
knee disorder.  There are no medical opinions contained in 
any of the medical records relating any current low back 
disorders to the service-connected disability.  The veteran 
and his representative lack medical expertise and are not 
qualified to render an opinion regarding a causal 
relationship between any low back disorders and the veterans 
service-connected right knee disorder.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Without competent medical 
evidence establishing such a relationship, his claim for 
service connection on a secondary basis is, likewise, not 
well grounded.  See Jones 7 Vet. App. at 137.

Where a claimant refers to a specific source of evidence that 
could make his claim plausible, VA has a duty to inform him 
of the necessity to submit that evidence to complete his 
application for benefits.  See Epps v. Brown, 9 Vet. 
App. 341, 344-45 (1996), affd Epps v. Gober, 126 F.3d. 1464, 
1468 (Fed. Cir. 1997).  The Board finds VA has no outstanding 
duty to inform the appellant of the necessity to submit 
certain evidence to complete his application for VA benefits.  
38 U.S.C.A. § 5103(a) (West 1991).  Nothing in the record 
suggests the existence of evidence that might well ground the 
appellants claims for service connection on either a direct 
or secondary basis.  The RO requested that the veteran submit 
certain medical records in November 1996; however, he failed 
to respond.  The duty to assist is not a one-way street, and, 
if an appellant wishes help, he cannot passively wait for it 
while withholding information that is essential to obtaining 
evidence necessary to deciding his claim.  See Wood v. 
Derwinski, 1 Vet. App. 190 (1991).  Further action without 
response or assistance from the veteran is unwarranted.

Moreover, while the RO did not obtain a copy of the actual 
June 1993 VA audiological evaluation, additional development 
to obtain this record is unnecessary in view of the medical 
evidence currently of record.  See Franzen v. Brown, 9 Vet. 
App. 235 (1996) (VAs obligation under 5103(a) to assist 
claimant in filing his claim pertains to relevant evidence 
which may exist or could be obtained).  There is no basis for 
speculating that such records would produce nexus evidence 
necessary to well ground the veterans claim for service 
connection for hearing loss.  Brewer v. West, 11 Vet. App. 
228 (1998); see Grivois v. Brown, 6 Vet. App. 136, 139-40 
(1994) (noting that implausible claims should not consume 
the limited resources of the VA and force into even greater 
backlog and delay those claims which . . . require 
adjudication.).  Accordingly, the Board concludes that VA 
did not fail to meet its obligations with regard to the 
veterans claims under 38 U.S.C.A. § 5103(a) (West 1991).

The October 1996 remand also directed the RO to afford the 
veteran VA examinations.  The RO did not properly comply with 
this instruction, as the veteran was not rescheduled for 
examinations as requested in May 1998.  In general, a remand 
by the Board confers upon a claimant the right, as a matter 
of law, to compliance with the remand orders.  Stegall v. 
West, 11 Vet. App. 268, 271 (1998).  
In the particular circumstances of this case, it would be 
pointless to remand the veterans claim a second time in 
order to instruct the RO to comply with the remand 
instructions discussed above.  The ROs failure to comply 
with these instructions was not prejudicial to the veteran, 
as he was not entitled to these examinations in the first 
place because his claims were not well grounded.  

The veterans representative has asked that the Board remand 
the case if it is determined to be not well grounded for the 
RO to undertake development pursuant to the Veterans Benefits 
Administration Adjudication Procedures Manual, M21-1.  See 
Informal Hearing Presentation, dated December 28, 1998.  The 
Board is bound in making its determinations by applicable 
statutes, Department regulations, and the precedent opinions 
of the General Counsel of the Department.  38 C.F.R. 
§ 20.101(a) (1998).  The presentation of a well-grounded 
claim is a threshold issue, and the Board has no jurisdiction 
to adjudicate a claim on the merits unless it is well 
grounded.  Boeck v. Brown, 6 Vet. App. 14, 17 (1993).  There 
is no duty to assist further in the development of these 
claims, because such additional development would be futile.  
See Murphy v. Derwinski, 1 Vet. App. 78 (1990).  Accordingly, 
the Board declines to remand claims that are not well 
grounded for further development by the RO.  

Left Knee

Here, the medical evidence of record indicates that the 
veteran currently suffers from a left knee disorder, 
diagnosed as status post left anterior cruciate ligament 
reconstruction with bone-patellar-bone autograft.  Therefore, 
the Board finds that there is sufficient medical evidence of 
a current disability.  

The information at the time of the January 1991 injury only 
covered the right knee.  However, during service, on the 
September 1991 medical board report, a physician described 
bilateral knee pain.  This medical report, combined with 
information provided by the veteran establishes a left knee 
injury in service.  

The veteran completed active service in January 1992.  His VA 
examination was in June 1992.  At that time, a doctor 
reported slight pain in the left knee.  In a December 1992 
outpatient treatment note, a doctor reported tenderness of 
both knees.  The March 1993 VA orthopedic clinical evaluation 
disclosed instability.  It was only 1+, but it was an 
objective finding.  The November 1993 arthroscopy report 
shows that it was done because of the equivocal findings.  
That study disclosed left knee anterior cruciate ligament 
tear (posterolateral fibers).  VA X-rays, in January 1994 
revealed medial joint line narrowing and beginning 
osteophytes.  

The record shows that while the left knee findings were 
minimal they were consistently present.  This record 
establishes a continuity of symptoms which links the injury 
in service to the left knee anterior cruciate ligament tear 
(posterolateral fibers) with medial joint line narrowing and 
beginning osteophytes and the need for left anterior cruciate 
ligament reconstruction with bone-patellar-bone autograft.  
38 C.F.R. § 3.303 (1998).  As the evidence links the current 
left knee disability to an injury and left knee pain 
documented in service, service connection will be granted.  
38 U.S.C.A. § 5107(b) (West 1991).   


ORDER

Having found the claims not well grounded, entitlement to 
service connection for hearing loss and a low back disorder 
on a direct basis are denied.

Having found the claim not well grounded, entitlement to 
service connection for a low back disorder as secondary to a 
service-connected right knee disorder is denied.



Service connection for a left knee anterior cruciate ligament 
tear (posterolateral fibers) with medial joint line narrowing 
and beginning osteophytes, status post left anterior cruciate 
ligament reconstruction with bone-patellar-bone autograft, is 
granted.  



		
	CLIFFORD R. OLSON
	Acting Member, Board of Veterans Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans Appeals. 
- 2 -
